DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The Patent Board Decision, dated 12/10/2020, reversed the rejection of claims 4-7 over Ding (US Pub. 2013/0267746 A1), in view of Ghosh (US Pat. 8,062,987 B2). Specifically, the Decision stated “the concept of inherency must be limited when applied to obviousness, and is present only when the limitation at issues is necessarily present or the ‘natural result’ of the combination of prior art elements” and “we cannot say that the limitations of claims 4-7 are necessarily present or the natural results of the combination of Ding and G[h]osh” (Decision, pg. 13-14). Claim 1 has been amended to include the limitations of dependent claim 4. Claims 5 and 7 have been amended to be in independent form and include the limitations of claim 1. Accordingly, the pending claims 1-3 and 5-11 are deemed allowable.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772

/IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772